719 S.E.2d 46 (2011)
STATE
v.
Michael Lamont SPELLER.
No. 188P08-2.
Supreme Court of North Carolina.
December 8, 2011.
Michael Lamont Speller, Swan Quarter, for Speller, Michael Lamont.
Amy Kunstling Irene, Assistant Attorney General, for State of N.C.
Seth Edwards, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 16th of November 2011 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 8th of December 2011."
HUDSON, J. recused.